Citation Nr: 0618042	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death, claimed as due to asbestos exposure during active 
duty.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from July 1949 to 
April 1953 and from March 1954 to November 1969 in the United 
States Navy.  The appellant in the present case is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's 
application to reopen her previously denied claims of 
entitlement to service connection for the veteran's cause of 
death (claimed as due to exposure to asbestos during active 
duty) and Educational Assistance under 38 U.S.C. Chapter 35 
for failure to submit new and material evidence.  In a 
September 2003 appellate decision, the Board determined that 
she had submitted evidence that was new and material to these 
claims and the claims were reopened for a de novo review.  
The case was remanded to the RO for additional evidentiary 
and procedural development.  Following this development, the 
claims were reviewed and denied on the merits in a May 2005 
rating decision.  The case was returned to the Board in 
August 2005 and the appellant now continues her appeal.


FINDINGS OF FACT

1.  The veteran was exposed to asbestos during active duty.

2.  The veteran died in November 1993 from adenocarcinoma 
(non-small cell cancer) of the lung associated with his 
exposure to asbestos.  


CONCLUSIONS OF LAW

1.  A disability of service origin caused, or materially and 
substantially contributed to the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(b) (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2005).

2.  The requirements for eligibility for Dependents 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have been met.  38 U.S.C.A. § 3501(a)(1)(B) 
(West 2002); 38 C.F.R. § 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist the appellant with her 
claim under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  VA has a 
duty to notify the appellant and her representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA also has a duty to assist the claimant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
As will be discussed below, because the claims on appeal are 
being granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
deemed to have been fully satisfied.

Factual Background and Analysis

The late veteran's post-service medical records and terminal 
hospitalization report shows that he was first diagnosed with 
adenocarcinoma of the lung in late September 1993.  The 
cancer progressed rapidly and he died in November 1993.  His 
official death certificate shows his cause of death was non-
small cell lung cancer.  His records indicate that he was a 
cigarette smoker for approximately 30 years and reportedly 
smoked three cigarettes per day.  At the time of his death, 
he was not service-connected for any disabilities.

The veteran's service medical records show normal findings on 
examination of his lungs and respiratory system during both 
periods of active service in the United States Navy.  His 
service personnel records show that he was a photographer's 
assistant and had served for many years aboard various naval 
vessels, including on the destroyer tender U.S.S. Cascade 
from May 1962 to May 1965.  The veteran's records also 
indicate that he served aboard the destroyer tender U.S.S. 
Yosemite as well as two naval vessels, the U.S.S. Porter and 
the U.S.S. Glennon.  

The records associated with the veteran's claims file show 
that following his separation from his final period of 
service in November 1969, he worked for a private 
photographic company, the National Oceanic and Atmospheric 
Administration (NOAA), and the U.S. Army Topographic Command 
Center.

In November 1995, the veteran's widow filed her original 
claim of entitlement to service connection for the veteran's 
cause of death, which she claimed was from lung cancer that 
was due to exposure to asbestos during his shipboard service 
in the United States Navy.  The evidence includes a February 
1996 statement from a private physician, J.V.S., M.D., who 
reported that he reviewed the veteran's medical records and 
expressed his opinion that the records indicated findings of 
pneumoconiosis in the veteran's lower lobes that was most 
consistent with asbestosis.  Dr. J.V.S. noted that the 
veteran had approximately 20 years of naval service, 
including service aboard ship during a substantial portion of 
his periods of active duty.  The physician stated that if the 
veteran was exposed to asbestos aboard ship, there was a 
reasonable degree of medical certainty that the 
adenocarcinoma of his lungs was related to his asbestos 
exposure.

In a sworn affidavit dated in July 1999, Mr. H.C. testified 
that he served in the Navy aboard the U.S.S. Cascade from 
1961 to 1966 and remembered serving alongside the late 
veteran from approximately 1962 to 1964.  During Mr. H.C.'s 
posting aboard the U.S.S. Cascade, he observed that the 
vessel's asbestos insulation surrounding its pipes was in 
disrepair and asbestos dust was constantly being released 
into the air when the pipes or insulation were rubbed against 
while crewmen moved about within the tight confines of the 
ship.  The U.S.S. Cascade was overhauled in port during Mr. 
H.C.'s time aboard ship, during which shipyard workers 
performed extensive repair and replacement of the asbestos 
insulation surrounding the pipes, thereby releasing 
additional asbestos-contaminated dust particles into the air.  
To corroborate Mr. H.C.'s statements, an unsuccessful attempt 
was undertaken by VA to obtain maintenance records relating 
to the U.S.S. Cascade to determine whether work involving 
repair or replacement of asbestos insulation was performed on 
this vessel during the veteran's period of service aboard 
this ship.

In a June 2003 written statement, retired Rear Admiral P.J.C. 
identified himself as the president of the Navy Mutual Aid 
Association and an entirely disinterested and impartial party 
to the appellant's claim for service connection for the cause 
of the veteran's death.  The retired officer reported that 
during his 34-year-long career in the United States Navy, he 
served aboard a variety of vessels in the Navy's inventory, 
including the same vessels, or vessels in the same class as 
those which the deceased veteran had served on.  He stated 
that his credentials included duties in the command of 
individual surface warships and groups of warships, and that 
he was directly responsible for all matters concerning the 
particular classes of vessels that the veteran served on.  He 
went on to state that he specifically served aboard the 
U.S.S. Cascade, U.S.S. Yosemite, and the U.S.S. Glennon 
during the early 1960s to mid-1970s and was familiar with all 
the engineering practices, procedures, and protocols employed 
aboard these vessels and others of this type with regard to 
the repair, maintenance, and handling of asbestos insulation 
during this period.  According to the retired Rear Admiral, 
the use of asbestos insulation was a common and prescribed 
practice for the vessels that the veteran served on during 
his period of active duty, and that there were no procedures 
then in effect for the control or containment of asbestos 
fibers.  He then presented the following opinion:

"Given my knowledge of shipbuilding and its 
practices, I can categorically state that (the 
veteran) would have been exposed to asbestos in 
the course of his career in the specific ships in 
which he served."

In November 2005, the Board requested that the Veterans 
Health Administration (VHA) obtain a medical opinion from the 
appropriate specialist addressing whether, based on a review 
of the evidence of record, it was very likely, at least as 
likely, or not as least as likely that any exposure to 
asbestos during the veteran's period of military service led 
to the development of asbestos-related pulmonary pathology 
which provided the clinical setting for the development of 
the non-small cell lung cancer that caused his death.  

Pursuant to the Board's request, the VHA obtained an opinion 
from K.J., M.D., whose credentials listed her as the 
Assistant Professor of the Pulmonary and Critical Care 
Department of the University of Oklahoma Health Sciences 
Center.  In her opinion, dated in January 2006, she related 
that she had reviewed the veteran's claims file, including 
all relevant medical records and the opinion of Dr. J.V.S.  
She did not feel that the objective medical evidence 
supported a diagnosis of pneumoconiosis, such that she 
concurred with Dr. J.V.S.'s diagnostic opinion in this 
regard.  However, she stated that pneumoconiosis 
(specifically asbestosis) does not confer malignancy.  Dr. 
K.J. stated that asbestos exposure was associated with a 6-
fold risk of lung cancer, cigarette smoking without asbestos 
exposure was associated with an 11-fold risk of lung cancer, 
and that a person with asbestos exposure dramatically 
increased his risk of lung cancer by smoking.  Her opinion 
was that due to the veteran's extensive exposure to both 
carcinogens, "it is as likely as not that this veteran's 
exposure to asbestos resulted in his non-small cell lung 
cancer."

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  Contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312 (2005).

The appellant contends that the veteran's death as a result 
of lung cancer was due to exposure to asbestos during active 
service.  There is no specific statutory or regulatory 
guidance with regard to claims for service connection for 
asbestosis or other asbestos-related diseases.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  [See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).]  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(October 3, 1997) (hereinafter "M21-1").  Also, an opinion by 
VA's Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the prescribed criteria.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  In this case, the 
record indicates that the RO complied with these procedures.

The Board has reviewed the pertinent evidence and finds that 
the evidence tends to support the appellant's contention that 
the veteran was exposed to asbestos during his shipboard 
service in the United States Navy.  He served aboard several 
naval vessels in the mid-1950's to the late 1960's which, 
according to Rear Admiral P.J.C.'s statement, used asbestos 
to insulate interior pipes and conduits during a time when 
the dangers of asbestos exposure were not generally 
recognized.  The protocols involved in the handling of 
asbestos insulation were rather casual and no procedures 
existed at the time to prevent loosened asbestos particles 
from contaminating shipboard duty stations and living spaces.  
The Rear Admiral offered his professional testimony that the 
veteran would have been exposed to asbestos during his active 
naval service.  This corroborates the statement presented by 
the lay witness, Mr. H.C., who testified that he served 
alongside the veteran aboard a vessel that had asbestos 
insulation over its pipes and that they were both exposed to 
asbestos dust that was loosened and liberated into the air 
during routine shipboard activity and when maintenance on the 
pipes was performed.    

Having concluded that the veteran was exposed to asbestos 
during his periods of active duty, the Board finds that there 
is objective medical evidence establishing a link between his 
terminal lung cancer and this exposure, as shown in the 
February 1996 opinion of Dr. J.V.S., who stated that if the 
veteran was exposed to asbestos aboard ship, there was a 
reasonable degree of medical certainty that the 
adenocarcinoma of his lungs which caused his death was 
related to his asbestos exposure.  The VHA-obtained opinion 
of Dr. K.J., dated in January 2006, provides a concurring 
opinion in this regard.  Dr. K.J. has reviewed the entire 
record and opined that notwithstanding the veteran's own 
contribution to his risk of lung cancer from his lifelong 
cigarette smoking habit, it was as likely as not that his 
exposure to asbestos in service resulted in his development 
of non-small cell lung cancer.  The medical evidence is at 
least in a state of equipoise with regard to the causative 
role the veteran's asbestos exposure played in the 
development of his fatal lung cancer.  Therefore, resolving 
any doubt in the appellant's favor, the Board finds that the 
evidence supports her claim for service connection for the 
veteran's cause of death.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The appeal in this regard is therefore granted.

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or had a 
service-connected disability evaluated as permanently and 
totally disabling.  See 38 U.S.C.A. § 3501(a)(1)(B); 38 
C.F.R. § 21.3021(a)(2).

Pursuant to the favorable determination of the Board in this 
appellate decision with respect to the claim of entitlement 
to service connection for the veteran's cause of death, the 
appellant has met the basic requirements for educational 
assistance under the provisions of Chapter 35.  Accordingly, 
the Board finds that the appellant has met the conditions for 
eligibility for survivors' and dependents' educational 
assistance under Title 38, Chapter 35.  




ORDER

Service connection for the veteran's cause of death is 
granted.

Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
is granted.



____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


